Case 3:20-cv-08267-FLW-TJB Document 52 Filed 03/29/21 Page 1 of 2 PageID: 556




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Attorney for Intervenor, NJ Attorney General
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, New Jersey 08625

By:    George N. Cohen
       Deputy Attorney General
       George.Cohen@law.njoag.gov
       (609) 376-2955
       Attorney ID #002941985

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                 VICINAGE OF TRENTON

CHRISTINE CONFORTI, ARATI KREIBICH,                )
MICO LUCIDE, JOSEPH MARCHICA, KEVIN
MCMILLAN, ZINOVIA SPEZAKIS, and                    )   HON. FREDA L. WOLFSON, U.S.D.J.
NEW JERSEY WORKING FAMILIES
ALLIANCE, INC.,                                    )   Civil Action No. 20-08267 (FLW-TJB)

              Plaintiffs,                          )

                      v.                           )            Civil Action

CHRISTINE GIORDANO HANLON, in her                  )
Official capacity as Monmouth County
Clerk, SCOTT M. COLABELLA, in his official         )      NOTICE OF MOTION TO
capacity as Ocean County Clerk, PAULA                     INTERVENE ON BEHALF OF
SOLLAMI COVELLO, in her official capacity          )      GURBIR S. GREWAL,
as Mercer County Clerk, JOHN S. HOGAN, in                 ATTORNEY GENERAL OF
his Official capacity as Bergen County Clerk,      )      NEW JERSEY
EDWARD P. MCGETTIGAN, in his official
capacity as Atlantic County Clerk, and E. JUNIOR   )
 MALDONADO, in his official capacity as
Hudson County Clerk,                               )

              Defendants.                          )
Case 3:20-cv-08267-FLW-TJB Document 52 Filed 03/29/21 Page 2 of 2 PageID: 557




       PLEASE TAKE NOTICE that Gurbir S. Grewal, Attorney General of New Jersey, by

George N. Cohen, Deputy Attorney General, moves before the Honorable Freda L. Wolfson,

U.S.D.J, to intervene in the instant action. The undersigned shall rely on the attached Certification

of Counsel and Statement in Lieu of Brief in support of the motion to intervene.

       A proposed form of Order is attached hereto.



                                              GURBIR S. GREWAL
                                              ATTORNEY GENERAL OF NEW JERSEY

                                      By:     s/George N. Cohen
                                              George N. Cohen
                                              Deputy Attorney General


DATED: March 29, 2021
